P RODUCT R ESELLER A GREEMENT between HPIL HEALTHCARE, INC. and WORLD TRADITIONAL FUDOKAN SHOTOKAN KARATE-DO FEDERATION dated as of October 9, 2014 {00381034. } TABLE OF CONTENTS ARTICLE I DEFINITIONS 2 ARTICLE II APPOINTMENT AS RESELLER 5 Section 2. 01 Limited Exclusive Appointment 5 Section 2. 02 Status As Independent Contractor. 5 Section 2. 03 Right to Sell Competitive Products . 6 ARTICLE III NO FRANCHISE OR BUSINESS OPPORTUNITY AGREEMENT 6 Section 3. 01 No Franchise or Business Opportunity Agreement. 6 ARTICLE IV TERMS OF AGREEMENT PREVAIL OVER RESELLER S PURCHASE ORDER 6 Section 4.01 Terms of Agreement Prevail Over Reseller s Purchase Order . 6 ARTICLE V GENERAL RESELLER PERFORMANCE OBLIGATIONS 6 Section 5. 01 Marketing and Reselling Products 6 Section 5. 02 Reporting and Recordkeeping. 7 Section 5. 03 Authority to Perform Under this Agreement . 7 Section 5. 04 Limited End User Support . 8 Section 5. 05 Government Approval. 8 Section 5. 06 Prohibited Acts 8 ARTICLE VI SUPPLIER PERFORMANCE OBLIGATIONS 9 Section 6. 01 Supplier Performance Obligations 9 ARTICLE VII AGREEMENT TO PURCHASE AND SELL THE PRODUCTS 10 Section 7. 01 Terms of the Sale 10 Section 7. 02 Availability/Changes in Products . 10 ARTICLE VIII ORDERS PROCEDURE 10 Section 8. 01 Purchase Order. 10 Section 8. 02 Purchase Order Transaction Terms 10 Section 8.03 Supplier s Right to Accept or Reject Purchase Orders . 11 Section 8. 04 Cancellation of Purchase Orders . 11 Section 8. 05 Minimum Order Commitments . 11 {00381034. } i ARTICLE IX SHIPMENT AND DELIVERY 11 Section 9. 01 Shipment. 11 Section 9. 02 Delivery . 11 Section 9. 03 Late Delivery 12 Section 9. 04 Inspection 12 Section 9. 05 Limited Right of Return 12 Section 9. 06 Title and Risk of Loss 13 ARTICLE X PRICE AND PAYMENT 13 Section 10 .01 Price 13 Section 10 .02 Shipping Charges, Insurance and Taxes. 13 Section 10 .03 Payment Terms 13 Section 10 .04 Unsatisfactory Credit Status 13 Section 10.05 Invoice Disputes . 14 Section 10 .06 Late Payments. 14 Section 10.07 No Set-off Right . 15 Section 10 .08 Security Interest 15 Section 10.09 Guaranty . 15 ARTICLE XI RESALE OF THE PRODUCTS 16 Section 11.01 Credit Risk on Resale to End Users . 16 Section 11.02 Resale Prices . 16 ARTICLE XII COMPLIANCE WITH LAWS 16 Section 12.01 General Compliance With Laws Representation and Warranty . 16 Section 12.02 General Compliance With Laws Covenant . 16 ARTICLE XIII INTELLECTUAL PROPERTY RIGHTS 16 Section 13.01 Ownership . 16 Sect ion 13.02 Supplier s Trademark License Grant . 17 Section 13 .03 License to Translated Marketing Materials and Other Documentation 17 Section 13 .04 Prohibited Acts. 17 Section 13 .05 Supplier s Trademark Notices. 18 Section 13.06 No Continuing Rights
